

Exhibit 10.41




ASSURED GUARANTY LTD.


DESCRIPTION OF 2017 EXECUTIVE OFFICER CASH COMPENSATION


Set forth below are the 2017 annual salaries of the Executive Officers named in
the compensation tables in Assured Guaranty’s 2017 proxy statement.


 
 
 
 
Executive Officer
Salary


Dominic J. Frederico
President and Chief Executive Officer
$1,250,000


Robert A. Bailenson
Chief Financial Officer
$625,000


James M. Michener
General Counsel
$625,000


Russell B. Brewer II
Chief Surveillance Officer
$500,000


Bruce E. Stern
Executive Officer
$470,000



The named executive officers will also be eligible for the following:


 
 
•
To be considered to receive non-equity incentive compensation for 2017
performance.



 
 
•
To be considered to receive grants in 2018 under Assured Guaranty’s long-term
incentive plans for 2017 performance.

 
 
•
To receive other annual compensation and benefits, including employer
contributions to retirement plans and perquisites provided under the Assured
Guaranty Ltd. Perquisite Policy.



